DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/20/2020, 03/31/2020, 04/07/2021 and 10/06/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 02/20/2020 is entered.

Claim Objections
	Claim 1 is objected to because of the following informalities:  
a. claim 1 does not have a transitional phrase (see MPEP 2111.03).  For examination purposes examiner will assume that the claim limitations are intended to be open-ended. Appropriate correction is required.
"of the embodiment as" in claim 1 is generally not used in customary U.S. patent practice. Please consider revising these phrases, for example cross out (strike out) these phrases, and amend claim language similar to claim5. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a lens surround”, “a lens casing”, “cover slip 5c”  and “a joint of the microscope objective and/or lens mount” must be shown or the feature(s) canceled from the claim(s). 
Reference numeral 6 (surface) in Figure 1 pointing to wrong item. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “the illuminated sample 5 from its surface 6 (?) facing the objective (cf. FIG. 2)”. 
The specification fails to define/disclose: “a first, second or third cap” , reference numeral 16 in Figure 6,  and several other disclosures are unclear.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “an air objective for microscopy without an immersion medium” and “microscope objective including a front lens configured to repel an immersion medium” are seems contradictory and ambiguous in definition. It is unclear how an objective be both without immersion medium and repel immersion medium simultaneously?. The specification fails to provide any clarification for these contradictory terms.
Further, the recitation “the front lens coated with a coating that is lipophobic and hydrophobic in the case of the embodiment as an air objective, purely lipophobic in the case of the embodiment as a water immersion objective and purely hydrophobic in the case of the embodiment as an oil immersion objective” is unclear and ambiguous because how can one front lens coating be lipophobic and hydrophobic at the same time. The specification fails to provide any clarification or definition for above recitations.
Claims 2, 3, 6, 9 and 14 and , the sentences recite “a lens surround and a lens casing”, however, neither one the drawings or the specification disclose/define these terms thus these terms are unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claim 6, the sentences recite “the caps are only placeable on the microscope objective at a certain angular position” is unclear because neither any of the drawings or the specification disclose/define the term “a certain angular position”. 
Claims 4, 9 depend from claim 1 and therefore inherit the same deficiencies.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to 
For the prosecution on merits, examiner assumes “microscope objective including a front lens configured to repel an immersion medium” as “it being possible to switch said coatings between two states by means of a switching device 14”, as cited in paragraph [0026].
Examiner further assumes ““a lens surround and a lens casing” as “ objective caps and/or switching devices”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PUB 20040257962; herein after “Walker”, cited in IDS) in view of SAGHAFI SAIEDEH (WO 2015010783 A1; herein after “Saghafi”, cited in IDS, Espacenet machine translation attached).	
Walker and Saghafi disclose immersion objective. Therefore, they are analogous art.

	Regarding claim 1, Walker teaches a microscope objective (an objective lens, 110, FIGS. 8(a)-(b)) for imaging a sample using a microscope (i.e., fluorescent confocal microscope images of recorded data bits using a 1.4 NA oil immersion microscope objective lens, para. [0051], FIG. 14), wherein the microscope objective is embodied as an air objective for microscopy without an immersion medium or as an oil immersion (i.e., objective with an "air knife" 156 (no immersion medium), para. [0099], FIG. 8(b)), microscope objective including a front lens (e.g., front lens of objective 110) configured to repel an immersion medium, the front lens coated with a coating (coatings 152 & 154 can used alternately) that is lipophobic (a hydrophilic or attractive (lipophobic) coating 152) and hydrophobic (a hydrophobic or repellent coating 154) in the case of the embodiment as an air objective, purely lipophobic in the case of the embodiment as a water immersion objective and purely hydrophobic in the case of the embodiment as an oil immersion objective (i.e., hydrophilic (lipophobic) and hydrophobic coatings (e.g., a coating that is lipophobic and/or in the case of air/oil/water objective(s)) hydrophobic are used to maintain a liquid gap between the objective lens and the recording medium, as shown in FIGS. 8(a)-(b), para. [0031], [0032]; and air, water or oil-based liquids (multi-immersion objective(s), para. [0087] and [0098]-[0099]).
	Walker teaches all limitations except for explicit teaching of a front lens to repel an immersion medium, the front lens coated with a coating that is lipophobic and hydrophobic in the case of an air objective, purely lipophobic in the case of a water immersion objective and purely hydrophobic in the case of an oil immersion objective.	
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side to repel) is intended and designed for a very specific application. For example, the lens is provided (air, water or oil-based medium) with a predetermined refractive index with an immersion cap 30, para. [0058] FIGS. 1-2, also see para. [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the objective lens including a front lens with a coating is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap as taught by Saghafi, for the purpose of having an objective lens in the intended use and at a predetermined wavelength or within a predetermined wavelength range has minimal aberrations or approximately no aberrations and thus the maximum possible imaging performance and resolution, para. [0058].

Regarding claim 2, Walker fails to teach a lens surround and a lens casing, each of the lens surround and the lens casing including an immersion medium-repellent layer, said layer configured to repel the immersion medium for which the microscope objective is designed.
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (a lens surround and a lens casing) with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side to repel) is intended and designed for a very specific application. For example, the lens is provided (air, water or oil-based medium) with a predetermined refractive index with an immersion cap 30 (a lens surround and a lens casing), para. [0058], FIGS. 1-2, also see para. [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the objective lens including a front lens with a coating is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap (a lens surround and a lens casing) as taught by Saghafi, for the purpose of having an objective lens that produce minimal aberrations for maximum possible imaging performance and resolution.

Regarding claim 3, Walker fails to teach the layer surrounds the front lens and, on the lens surround and the lens casing, defines an area free of the immersion-medium repellent that extends away from the front lens and acts as a drainage channel for repelled immersion medium.
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (a lens surround and a lens casing) with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side and on the immersion cap to repel) is intended and designed for a very specific application. For example, the lens is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the objective lens including a front lens and the immersion cap with a coating is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap (a lens surround and a lens casing) as taught by Saghafi, for the purpose of having an objective lens that produce minimal aberrations for maximum possible imaging performance and resolution.

Regarding claim 4, Walker in view of Saghafi further teaches the layer (152, 154) is lipophobic and hydrophobic (para. [0098]).

Regarding claim 5, Walker as set forth in claim 1 further teaches a microscope objective (an objective lens, 110, FIGS. 8(a)-(b)) for imaging a sample using a microscope (i.e., fluorescent confocal microscope images of recorded data bits using a 1.4 NA oil immersion microscope objective lens, para. [0051], FIG. 14), wherein the microscope objective is embodied as a multi-immersion objective for selectively carrying out microscopy without an immersion medium or with an oil-based immersion medium or with a water-based immersion medium (i.e., hydrophilic (lipophobic) and hydrophobic coatings (e.g., a coating that is lipophobic and/or in the case of air/oil/water objective(s)) hydrophobic are used to maintain a liquid gap between the objective lens and the recording medium, as shown in FIGS. 8(a)-(b), para. [0031], [0032]; and air, water or oil-based liquids (multi-immersion objective(s), para. [0087] and [0098]-[0099]).
Walker fails to teach the microscope objective comprises a first cap provided for microscopy without an immersion medium, a second cap provided for microscopy with a water-based immersion medium and a third cap provided for microscopy with an oil-based immersion medium, which caps are each placeable over the front lens and are immersion medium-repellent, wherein the first cap is lipophobic and hydrophobic, the second cap is only lipophobic and the third cap is only hydrophobic.
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (a lens surround and a lens casing) with one or more other predetermined refractive indices, para. [0046].
The immersion cap 30 can be connected to the objective 20 or to the microscope tube 50, para. [0066], FIG. 1.
The correction system may also include one or more other immersion media immersion caps with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side to repel) is intended and designed for a very specific application. For example, the lens is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap 30, para. [0058] FIGS. 1-2, also see para. [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the 

Regarding claim 6, Walker fails to teach the caps are only placeable on the microscope objective at a certain angular position and are immersion medium-repellent on an edge of the caps that surrounds the front lens, and the microscope objection includes in that a lens casing that is lipophobic and hydrophobic.
However, in a related field of endeavor Saghafi teaches the immersion cap 30 can be connected to the objective 20 or to the microscope tube 50, para. [0066], FIG. 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the immersion cap 30 can be connected to the objective lens 20 at a certain angular position (shown in FIGS. 1-2) as taught by Saghafi, for the purpose of having an objective lens that produce minimal aberrations for maximum possible imaging performance and resolution.

Regarding claim 10, Walker in view of Saghafi further teaches a joint of the microscope objective and/or lens mount of the microscope objective are/is lipophobic (i.e., a hydrophilic (lipophobic) coating 152 and a hydrophobic coating 154 coating is applied to the face of the objective lens 110 where a front is attached (via a joint) to the objective lens 110 (para. [0098], FIG. 8(a), as taught by Walker; and the immersion cap 30 can be connected to the objective 20, para. [0066], FIG. 1, as taught by Saghafi).

Regarding claim 11, Walker teaches a microscope comprising a microscope objective as claimed in claim 1 (an objective lens, 110, FIGS. 8(a)-(b) in a fluorescent confocal microscope, as set forth in claim 1 above).

Regarding claim 12, Walker in view of Saghafi teaches a connection point between the microscope objective and an objective holder is lipophobic and hydrophobic (i.e., a hydrophilic (lipophobic) coating 152 and a hydrophobic coating 154 coating is applied to the face of the objective lens 110 where a front is attached (via a joint) to the objective lens 110 (para. [0098], FIG. 8(a), as taught by Walker; and the immersion cap 30 can be connected to the objective 20, para. [0066], FIG. 1, as taught by Saghafi).

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Saghafi, and further in view of Komatsu et al. (US PUB 20050179997; herein after “Komatsu”).

Regarding claim 7, Walker in view of Saghafi fails to teach a field that extends away from the front lens is not immersion-repellent and acts as a drainage channel for repelled immersion medium.
However, in a related field of endeavor Komatsu teaches the liquid 40 (immersion medium) is supplied by a liquid supplier 49 through a discharge nozzle 50, and collected by a liquid collector 52 through an absorbing nozzle 51(a drainage channel), the tips of the discharge nozzle 50 and the absorbing nozzle 51 are arranged adjacent to the slope in the vicinity of the tip of the objective lens 48, para. [0069], FIG. 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker in view of Saghafi such that the liquid (immersion medium) is collected by a liquid collector through an absorbing nozzle (a drainage channel) as taught by Komatsu, for the purpose of discharge the given amount of the liquid through the tip of the discharge nozzle.

Regarding claims 8 and 13, Walker in view of Saghafi fails to teach a receptacle for drained immersion medium.
However, in a related field of endeavor Komatsu teaches the liquid 40 (immersion medium) is supplied by a liquid supplier 49 through a discharge nozzle 50, and collected by a liquid collector 52 (a receptacle) through an absorbing nozzle 51(a drainage channel), the tips of the discharge nozzle 50 and the absorbing nozzle 51 are 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker in view of Saghafi such that the liquid (immersion medium) is collected by a liquid collector (a receptacle) through an absorbing nozzle (a drainage channel) as taught by Komatsu, for the purpose of discharge the given amount of the liquid through the tip of the discharge nozzle.

Regarding claim 9, Walker fails to teach the drainage channel ends at the receptacle, and the microscope objective further comprises a lens surround and a lens casing, each of the lens surround and the lens casing including an immersion medium-repellent layer, said layer configured to repel the immersion medium for which the microscope objective is designed, and the layer surrounds the front lens, and on the lens surround and the lens casing defines an area free of the immersion-medium repellent, the area extending away from the front lens and acting as the drainage channel for repelled immersion medium.
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (a lens surround and a lens casing) with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side to repel) is intended and designed for a very specific application. For example, the lens is provided (air, water or oil-based medium) with a predetermined refractive index with an immersion cap 30 (a lens surround and a lens casing), para. [0058], FIGS. 1-2, also see para. [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the objective lens including a front lens with a coating is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap (a lens surround and a lens casing) as taught by Saghafi, for the purpose of having an objective lens that produce minimal aberrations for maximum possible imaging performance and resolution.
Further,  Komatsu teaches the liquid 40 (immersion medium) is supplied by a liquid supplier 49 through a discharge nozzle 50, and collected by a liquid collector 52 through an absorbing nozzle 51(a drainage channel), the tips of the discharge nozzle 50 and the absorbing nozzle 51 are arranged adjacent to the slope in the vicinity of the tip of the objective lens 48, para. [0069], FIG. 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker in view of Saghafi such that the liquid (immersion medium) is collected by a liquid collector through an absorbing nozzle (a drainage channel) as taught by Komatsu, for the purpose of discharge the given amount of the liquid through the tip of the discharge nozzle.

Regarding claim 14, Walker fails to teach the drainage channel ends at the receptacle, and the microscope objective further comprises a lens surround and a lens casing, each of the lens surround and the lens casing including an immersion medium-repellent layer, said layer configured to repel the immersion medium for which the microscope objective is designed, and the layer surrounds the front lens, and on the lens surround and the lens casing defines an area free of the immersion-medium repellent, the area extending away from the front lens and acting as the drainage channel for repelled immersion medium.
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (a lens surround and a lens casing) with one or more other predetermined refractive indices, para. [0046].
The lens 20 (objective lens with front lens 21 coated on one side to repel) is intended and designed for a very specific application. For example, the lens is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap 30 (a lens surround and a lens casing), para. [0058], FIGS. 1-2, also see para. [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the objective lens including a front lens with a coating is provided and designed for use in air or for use with an immersion medium (air, water or oil-based medium) with a predetermined refractive index with an immersion cap (a lens surround and a lens 
Further,  Komatsu teaches the liquid 40 (immersion medium) is supplied by a liquid supplier 49 through a discharge nozzle 50, and collected by a liquid collector 52 through an absorbing nozzle 51(a drainage channel), the tips of the discharge nozzle 50 and the absorbing nozzle 51 are arranged adjacent to the slope in the vicinity of the tip of the objective lens 48, para. [0069], FIG. 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker in view of Saghafi such that the liquid (immersion medium) is collected by a liquid collector through an absorbing nozzle (a drainage channel) as taught by Komatsu, for the purpose of discharge the given amount of the liquid through the tip of the discharge nozzle.
	
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pirsch (US 7,961,384) teaches the objective includes an exit lens that defines a gap towards an outer surface of the sample carrier wall, in which gap a film of an immersion material can be arranged such that the film is in contact with both the outer surface and the exit lens. The exit lens is surrounded by an objective cap. To improve protection of the objective from becoming fouled by the immersion medium, the objective cap includes a capillary channel connected with a suction device for discharging the immersion medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 10, 2022